Citation Nr: 0631648	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  94-33 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial, compensable rating for 
hypertension.

2.  Entitlement to service connection for low back pain. 

3.  Entitlement to service connection for a bilateral wrist 
disability,  claimed as tendonitis.

4.  Entitlement to service connection for eye twitching.

5.  Entitlement to service connection for exposure to fumes, 
radiation, asbestos, and nuclear weapons.

6.  Entitlement to service connection for a pigmented lesion 
on the lumbar spine.

7.  Entitlement to service connection for burn scars on the 
back, left forearm, and pelvic area.

8.  Entitlement to service connection for an abdominal 
disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from November 1976 
to June 1978, from May 1980 to September 1992; from January 
1996 to October 1996, from June 1999 to September 1999, from 
October 1999 to April 2000, and, from January 2003 to 
February 2004.

The claim for a higher initial rating for hypertension 
originally came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision in 
which the RO granted service connection and assigned a 
noncompensable rating for hypertension, , effective October 
1, 1992.  The appellant filed a Notice of Disagreement (NOD) 
with the assigned rating in December 1993, and the RO issued 
a Statement of the Case (SOC) in August 1994.  The appellant 
filed a substantive appeal, via a VA Form 9 (Appeal to the 
Board of Veterans' Appeals), in August 1994.  

Also on appeal is a December 2004 rating decision in which 
the RO, inter alia, denied service connection for a number 
of claimed disabilities, including: low back pain; a 
bilateral wrist disability (claimed as tendonitis); eye 
twitching; exposure to fumes, radiation, asbestos, and 
nuclear weapons; pigmented lesion on the lumbar spine; burn 
scars on the back, left forearm, and pelvic area; and, an 
abdominal disability.  The appellant filed an NOD in regard 
to these issues in February 2005, and the RO issued an SOC 
in June 2005.  The appellant filed a substantive appeal as 
to these issues, via a VA Form 9, in June 2005.

As the veteran  the evaluation for hypertension involves a 
request for a higher initial rating following the grant of 
service connection, the Board has characterized that issue 
in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for disabilities 
already service-connected).

Per his request, the appellant was scheduled to testify 
before RO personnel on the claim for a higher initial rating 
for hypertension in May 2001 and July 2001, but he either 
cancelled or failed to report to the scheduled herring..  He 
also was scheduled to offer testimony on that issue during a 
Board hearing before a Veterans Law Judge at the RO (in July 
2003), but failed to report.  Later, he was scheduled to 
testify in regard to all issues on appeal during a Board 
hearing in  Washington, D.C.; before the Board, at the 
Board's offices in Washington, D.C. in January 2006; 
however, he also failed to appear for that hearing.

The Board remanded to the RO the claim for a higher initial 
rating for hypertension September 2001 for compliance with 
the VCAA), in June 2002 (for scheduling a Board hearing, to 
which the appellant subsequently failed to report), and 
October 2003 (for VA medical examination).  Most recently, 
after accomplishing the requested action, the RO continued 
the denial of the claim (as reflected in the August 2005 
Supplemental SOC (SSOC)), and returned this matter (along 
with the additional issues for which an appeal was 
perfected, in the interim), to the Board.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Since the October 1, 1992, effective date of service 
connection for hypertension, the appellant's predominant 
diastolic blood pressure has been less than 100, his 
predominant systolic blood pressure has been less than 160, 
and there is no evidence that he has required continuous 
medication to control his blood pressure.

3.  The appellant does not currently have a diagnosed 
disability of the lower back.

3.  The appellant does not currently have a diagnosed 
disability of the wrists, to include tendonitis.

4.  The appellant does not currently have a diagnosed 
disability manifested by twitching of the eyelids.

5.   There is no objective evidence that the appellant was 
exposed in service to fumes, radiation, asbestos, or nuclear 
weapons, and there is no medical evidence that he currently 
has any disability associated with such exposure.

6.  While the appellant has been competently diagnosed with 
pigmented lesion in the lumbar spine area of the lower back, 
there is no competent evidence of a nexus between this 
disability and any period of active military service.  

7.  There is no persuasive evidence of a nexus between  burn 
scars on the appellant's back, left forearm, and pelvic area 
and the appellant's active military service.

8.  The appellant does not currently have a diagnosed 
abdominal disability




CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hypertension 
have not been met at any point since the October 1, 1992 
effective date of the grant of service connection for that 
disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.159, 4.1, 4.3, 4.20, 4.31, 
4.104, Diagnostic Code 7101 (as in effect prior to and since 
January 12, 1998).

2.  The criteria for service connection for lower back pain 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  

3.  The criteria for service connection for a bilateral 
wrist disability, claimed as tendonitis, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2005). 
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006). 

4.  The criteria for service connection for eye twitching 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005). 

5.  The criteria for service connection for exposure to 
fumes, radiation, asbestos, and nuclear weapons are not met. 
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

6.  The criteria for service connection for a pigmented 
lesion on the lumbar spine are not met. 38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).

7.  The criteria for service connection for burn scars on 
the back, left forearm, and pelvic area are not met. 
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006). 

8.  The criteria for service connection for an abdominal 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). 
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claim in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each claim on appeal  has been accomplished.

In March 2004, the  RO sent to the appellant and his 
representative a letter inviting the appellant to submit 
evidence showing that his service-connected hypertension had 
increased in severity; such evidence could be a statement 
from his doctor with supporting clinical evidence, or 
statements from other individuals who were able to describe 
from their knowledge and personal observations in what 
manner the disability had become worse.  The same letter 
also stated that establishing entitlement to service 
connection requires evidence of an injury or disease that 
began or was made worse during military service, a current 
physical or mental disability, and a relationship between 
the current disability and an injury, disease, or event in 
military service.  Thereafter, the appellant and his 
representative were provided opportunities to respond.  
Hence, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support the claims on appeal, and that he has been afforded 
ample opportunity to submit such information and evidence. 

The Board also finds that the RO's notice letters of 
February 2002, March 2004, and August 2004 collectively 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the appellant was advised that VA is required to 
make reasonable efforts to obtain medical records, 
employment records, or records from other Federal agencies.  
The letters identified the evidence of record to that point 
in regard to both issues on appeal (service connection for 
left knee disability on the merits, and increased rating for 
lumbosacral strain), including newly-received evidence, and 
asked the appellant to identify and provide the necessary 
releases for any medical providers from whom he wished VA to 
obtain additional evidence for consideration.  The Board 
notes that the August 2004 letter specifically advised the 
appellant, "If you have any evidence in your possession that 
pertains to your claim, please sent it to us."
  
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify 
the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in this appeal

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.

As indicated above, in the matters now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before the December 2004 rating 
decision on appeal regarding service connection but after 
the November 1993 rating action on appeal regarding initial 
evaluation for hypertension.  This is logical, since the 
November 1993 rating action was issued prior to enactment of 
the VCAA.  However, the Board finds that any lack of full 
pre-adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  The Board notes that the Court 
has held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).   
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
re-adjudicated after notice was provided.  As indicated 
above, the appellant has been notified of what is needed to 
substantiate his claims, and has been afforded numerous 
opportunities to present information and/or evidence in 
support of his claims.  As a result of RO development and 
the Board's three remands, comprehensive documentation, 
identified below, has been associated with the claims file 
and considered in evaluating the issues on appeal.  After 
the most recent, post-remand notice letters in  February and 
August 2004 (which substantially completed VA's notice 
requirements in this case), the appellant had further 
opportunity to submit information and/or evidence before the 
RO's last adjudication of the claim in August 2005 (as 
reflected in the SSOC).  Neither in response to the 
documents cited above, nor at any other point during the 
pendency of this appeal, has the appellant informed the RO 
of the existence of any evidence-in addition to that noted 
below-that needs to be obtained prior to adjudication by the 
Board.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).

More recently, the Board notes that, on March 3, 2006, 
during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As regards the rating 
claim, the Court held that , VA notice must include the 
criteria for higher ratings (accomplished in the SOC and 
SSOCs), as well as information regarding the effective date 
assigned; this was accomplished in the rating decision of 
November 1993 and the post-remand notice letter in March 
2004.  In adjudicating this claim for higher initial rating, 
the Board has considered (as the RO considered) all evidence  
since the effective date of the grant of service connection, 
and  the  Board notes that there is no suggestion that the 
appellant is challenging the assigned effective date for the 
grant of service connection.  In any event, as explained 
below, as the  Board is denying the claim for a higher 
initial rating for hypertension, no effective dates is being 
assigned; hence, there is no possibility of prejudice, with 
respect to this claim, under the notice requirements of 
Dingess/Hartman.  

As regards the claims for service connection, the Board 
notes that, in Dingess/Hartman, the Court also held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service 
connection claim (veteran status, existence of a disability, 
connection between the veteran's service and that 
disability, degree of disability, and effective date 
pertaining to the disability).  In this case, the RO has not 
notified the appellant of the criteria for degree of 
disability or effective date of rating; however, on these 
facts, such omission is harmless.  Id.  Because the Board's 
decision herein denies service connection for each claimed 
disability, no disability rating or effective date is being 
assigned; accordingly, there is no possibility of prejudice 
to the appellant, with respect to these claims, the notice 
requirements of Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with any claim on 
appeal.  .  The RO has obtained the appellant's service 
medical records and treatment records from VA medical 
providers; the appellant has not identified any non-VA 
medical entities that may have relevant records requiring 
development.  The appellant has been afforded VA medical 
examinations, reports of which are of record.  Further, the 
appellant has been advised of his entitlement to a hearing 
before the RO and/or before the Board, and he has been 
scheduled for numerous hearings at his request, and indeed 
on one occasion the case was remanded specifically to afford 
the appellant a requested hearing before the Board, but the 
has failed to appear for every scheduled hearing (RO 
hearings in May 2001 and July 2001, and Board hearings in 
July 2003 and January 2006).  The appellant was advised by 
letter in November 2005 that if he failed without good cause 
to report to his Board hearing in January 2006 that his case 
would be processed as though his request for hearing had 
been withdrawn.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence in 
addition to that identified above, that needs to be 
obtained.  The record also presents no basis to further 
develop any claim to create any additional evidence for 
consideration in connection with any claim on appeal.

Under these circumstances, the Board finds that the 
appellant is not prejudiced by the Board proceeding, at this 
juncture, with an appellate decision on each of the claims 
on appeal.  

II.  A Higher Initial Rating for 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The veteran's entire history is to e considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection, and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings 
for distinct periods of time, based on the facts found), are 
both required.  See Fenderson, 12 Vet. App. at 126.  


Hypertension is rated under 38 C.F.R. § 4.104, Diagnostic 
Code 7101.  For purposes of rating under this section, the 
term "hypertension" means that the diastolic blood pressure 
is predominantly 90mm or greater, and "isolated systolic 
hypertension" means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.

Initially, the Board points out, as noted below, that, since 
the October 1, 1992 effective date of the grant of service 
connection for hypertension, the rating criteria of DC 7101 
were revised, effective January 12, 1998. As there is no 
indication that the revised criteria are intended to have a 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new diagnostic codes, and to 
consider the revised criteria for the period beginning on 
the effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 
Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 
(2000) and 7-2003 (2003).  The Board notes that the RO has 
considered the claim under both the former and revised 
applicable criteria, and has given the appellant notice of 
the revised criteria (see the November 1998 and August 2002 
SSOCs).  Hence, there is no due process bar to the Board 
also considering the claim in light of the former and 
revised applicable rating criteria.   

Prior to January 12, 1998, the criteria of DC 7101 were as 
follows.  A rating of 10 percent requires diastolic pressure 
predominantly 100 or more.  A rating of 20 percent requires 
diastolic pressure predominantly 110 or more with definite 
symptoms.  A rating of 40 percent requires diastolic 
pressure predominately 120 or more and moderate symptoms.  A 
rating of 60 percent requires diastolic pressure 
predominantly 130 or more and severe symptoms.  When 
continuous medication is necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
will be assigned.  

The evidence shows that prior to January 12, 1998, the 
appellant's clinical blood pressure readings were as 
follows: 133/85 (November 1992); 112/72 and 114/78 (December 
1992); 130/90, 130/90, and 135/95 (VA examination in 
December 1992); 128/80 (September 1993); and, 132/86, 
134/86, and 132/82 (VA examination in May 1997).

Based on the above, the appellant's predominant diastolic 
blood pressure from 1992 to 1998 was less than 100, and 
there is no evidence that he required medication to control 
his blood pressure.  Accordingly, the criteria for a  
compensable rating were not met at any time during that 
period.

Effective January 12, 1998, the rating criteria for DC 7101 
are as follows.  A rating of 10 percent requires diastolic 
blood pressure predominantly 100 or more, or systolic blood 
pressure predominantly 160 or more, or minimum evaluation 
for an individual with a history of diastolic blood pressure 
predominantly 100 or more or who requires continuous 
medication for control.  A rating of 20 percent requires 
diastolic blood pressure predominantly 110 or more, or 
systolic blood pressure predominantly 200 or more.  A rating 
of 40 percent requires diastolic pressure predominantly 120 
or more.  A rating of 60 percent requires diastolic blood 
pressure predominantly 130 or more.  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.

The evidence shows that since January 12, 1998, the 
appellant's clinical blood pressure readings were as 
follows: 131/85 (April 1998); 110/60 (June 1998); 103/69 
(June 1999); 110/80 (January 2001); 132/85 (retirement 
physical in October 2003); 147/83 (VA examination in 
December 2003); and, 122/81, 124,86, and 130/80 in February 
(VA medical examination in February 2005).

The aforementioned evidence indicates that, between 1998 and 
2006,  the appellant's predominant diastolic blood pressure 
has been less than 100, that his predominant systolic blood 
pressure has been less than 160, and there is no evidence 
that he has required continuous medication to control his 
blood pressure.  Accordingly, application of the rating 
criteria to these readings does not warrant assignment of a 
compensable rating at any time during that period.

As neither the former nor revised criteria provides a basis 
for assignment of a compensable rating under either the 
former or revised criteria, the RO appropriately assigned a 
noncompensable rating for that disability.  See 38 C.F.R. 
§ 4.31 (providing that the rating schedule authorizes the 
assignment of a noncompensable rating in every instance in 
which the rating schedule does not provide such a rating and 
the requirements for a compensable rating are not met).  

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating, pursuant to Fenderson, and that 
the claim for an initial compensable rating for hypertension 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

III.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

In reviewing the service medical records, the Board has 
noted that the appellant received treatment at military 
treatment facilities (especially Dewitt Army Hospital at 
Fort Belvoir) at times when he was on active duty, and at 
other times when he was not.  Although the service medical 
records usually do not distinguish the appellant's active 
duty status at the time of the treatment, the Board's 
discussion below specifies whether the appellant was or was 
not on active service at the time of the specific treatment; 
if it is impossible to make such a determination because the 
note is undated, the Board will so indicate.  

A.  Low Back Pain

Service medical records show that the appellant complained 
of low back pain in February 2001 (the Board notes that the 
appellant was not on active military service at that time).  
His retirement physical in October 2003 noted the spine as 
"normal" but also noted mild mechanical low back pain.  In 
an examiner's note dated in November 2003, the examiner 
noted severe low back pain one year previously, and noted 
that the appellant was currently able to perform all 
activities of daily living but could not lift very heavy 
weights.

The appellant had a VA medical examination in December 2003 
in which he made no subjective complaints of a current low 
back disability.  The examiner observed that the appellant 
had a normal gait and made no notation of any current low 
back disability.                

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1131.  Thus, where, as here, there is no 
medical evidence establishing a current disability upon 
which to predicate a grant of service connection, there can 
be no valid claim for service connection.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The Board also points out that 
complaints of pain, alone, without a diagnosis, or competent 
evidence of, underlying pathology, do not establish a 
disability upon which to predicate a grant of service 
connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  .

Here, there is no medical evidence even suggesting that the 
appellant currently has a disability of the lower back 
manifested by low back pain, and neither the appellant nor 
his representative has presented, identified, or even 
alluded to the existence of any such evidence.

B.  Bilateral Wrist Disability, Claimed as Tendonitis

Service medical records show that ,in April 1999, the 
appellant was treated for left wrist pain, due to a reported 
injury three months previously; the Board notes that the 
appellant was not on active military service at the time of 
the reported injury or at the time of the treatment.  An 
undated treatment note shows probable fracture of the left 
wrist capitate; it is impossible to determine whether the 
appellant was on active service at the time.  In September 
2003, during a period of active service, he was treated for 
reported pain in the bilateral hands and wrists, possibly 
due to carpal tunnel syndrome.  A treatment note in October 
2003, during a period of active service, shows a history of 
treatment for tendonitis.  The report of the appellant's 
October 2003 retirement examination indicates that  upper 
extremities were "normal" and reflects no diagnosis of any 
wrist disability.

The appellant had a VA medical examination in December 2003 
that noted a reported history of bilateral wrist pain with 
typing and driving; the appellant denied previous medical 
treatment of the wrists.  X-rays were negative, and there 
was no clinical evidence of any disability of the wrists.

As noted above, here, there is there is no medical evidence 
establishing a current disability upon which to predicate a 
grant of service connection, and neither the appellant nor 
his representative has presented., identified, or even 
alluded to the existence of such evidence.  As such, there 
is no valid claim for service connection.  See Gilpin, 155 
F.3d at 1353 Brammer, 3 Vet. App. at 225. 

C..  Eye Twitching

Service medical records show no complaint of, or treatment 
for, eye twitching.  The appellant reported occasional eye 
twitching during his separation physical examination in 
October 2003, but there is no clinical confirmation thereof 
or any clinical diagnosis.  

The appellant had a VA eye examination in December 2003 
during which he reported a history of twitching of the 
eyelids.  The examiner noted mild myokemia by history, and 
listed an assessment of mild myokemia; there is no 
indication that the examiner actually observed the myokemia 
clinically.  The Board notes that the VA general medical 
examiner in December 2003 made no observation regarding 
twitching of the eyelids.

Thus, notwithstanding the veteran's complaints, there is no 
medical evidence of any disability associated with such 
complaints, and  neither the appellant nor his 
representative has presented., identified, or even alluded 
to the existence of such evidence.  As such, there is no 
valid claim for service connection.  See Gilpin, 155 F.3d at 
1353 Brammer, 3 Vet. App. at 225.d.

D.  Exposure to Fumes, Radiation, Asbestos,
and Nuclear Weapons

The appellant's NOD, dated in February 2005, asserts he was 
exposed to "fumes" at the Pentagon during the attack on 
September 11, 2001, and that he was exposed to nuclear 
radiation while assigned to a nuclear weapons site in 1981.  
The NOD asserts that the claimed exposure has had an impact 
on the appellant's current uncontrollable itching of the 
body and scalp.

Service medical records show no indication of treatment for 
exposure to any environmental hazard.  Neither at his 
retirement physical in October 2003 nor at a VA general 
medical examination in December 2003 did the appellant 
report any in-service exposure to environmental hazards or 
possible consequent maladies, and neither medical examiner 
made any mention of a current condition that could be 
attributed to such exposure.

The appellant had a VA dermatological examination in 
December 2003 during which he reported a history of itch 
scalp (diagnosed as seborrhea), itchy pruritus of the scalp 
and extremities, and fungus of the feet.  Examination of the 
skin was normal, except for dryness.  The examiner diagnosed 
seborrheic dermatitis of the scalp (treated and under 
control), tinea pedis (no disease seen), onychomycosis of 
the toenails (no nail changes seen on examination), tinea 
cruris (resolved), and eczematoid dermatitis (under control, 
with no active lesions seen).

In this case, the Board notes that the only problems that 
the veteran has associated with his claimed in-service 
exposures is itchy skin-a symptom, but not disability, for 
compensation purposes.  The Board also points out that 
service connection already has been established  for tinea 
pedis and cruris, and for seborrheic dermatitis of the 
scalp.  

Even if the Board were to accept, as credible, the veteran's 
assertions as to his claimed in-service exposures, there is 
no medical evidence of any disability (for which service 
connection could be granted) associated with any such 
exposure, and neither the appellant nor his representative 
has presented, identified, or even alluded to the existence 
of such evidence.  As such, there is no valid claim for 
service connection.  See Gilpin, 155 F.3d at 1353 Brammer, 3 
Vet. App. at 225.

E.  Pigmented Lesion on the Lumbar Spine

The appellant contends, in his NOD of February 2005, that 
the onset of his pigmented lesions of the lumbar spine 
occurred during active service, and that the area of 
pigmentation itches and has expanded since then.

Service medical records show that, in January 1995, the 
appellant complained of pigment changes in the lumbosacral 
areas, and that he subsequently had a biopsy; the Board 
notes that he was not on active service at the time.  His 
retirement physical in October 2003 noted the skin as 
"normal" and made no mention of abnormal pigmentation.   

As noted above, the appellant had a VA dermatological 
examination in December 2003 during which he reported a 
previous biopsy of a pigmented path in the lumbosacral area 
to rule out lentigo versus lentigo maligna versus café au 
lait spots.  Examination revealed some flat, sharply but 
irregularly outlined, evenly pigmented patches in the right 
side of the lower back.  The examiner's diagnosis was 
pigmented lesion in the lumbar spine area of the lower back, 
status post biopsy, with no evidence of melanocytic 
proliferation or atypia, but with mild increase in basal 
layer pigmentation and mild acanthosis.

  In this case, the appellant has been diagnosed with 
current pigmented lesion in the lumbar spine area of the 
lower back.  Even though such is not shown to actually be 
disabling to any degree, there is a competent diagnosis of 
the actual condition for which service connection is sought.  

However, a veteran seeking disability benefits must 
establish not only the existence of a disability, but also 
an etiological connection between his military service and 
the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  In 
this case, there is no medical evidence of a nexus between 
the diagnosed pigmented lesion and any period of active 
service.  The  Board notes that the first medical indication 
of pigmented lesion dates from a period when the appellant 
was not on active service, and there is no medical opinion 
as to a nexus between any such diagnosis and any period of 
active duty service.  



F.  Burn Scars on the Back, Left Forearm, and Pelvic Area

Service medical records include a January 1993 Report of 
Medical Examination that noted burn scars on the "back left 
arm;" it is impossible to state whether this indicates burn 
scars on the "back of the left arm" or burn scars on the 
"back and left arm" (the Board notes, at any rate, that the 
appellant was not on active duty status at the time).  As 
noted above, the report of the appellant's October 2003 
retirement examination includes a notation that the skin was 
"normal" and made no mention of any scars.

The appellant had a VA general medical examination in 
December 2003 in which the examiner observed several 
residual burn scars on the left back, posterior left 
forearm, and left pelvic area.  The VA dermatotological 
examination in December 2003 was for "skin diseases other 
than scars"; accordingly, the examiner did not comment on 
the extent of such scarring.

The veteran clearly has the burn scars for which service 
connection is sought.  However, as noted above, the  veteran 
seeking disability benefits must establish not only the 
existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer,  210 F.3d at 1353; D'Amico, 209 at 1326; Hibbard, 13 
Vet. App. at 548; Collaro, 136 F.3d at 1308.  Here, there is 
no objective evidence whatsoever to establish that the  
scars are in any way related to burns in service, ; indeed, 
the veteran's retirement physical examination, which noted 
no burn scars, tends to weigh against a finding that the 
veteran's scars are residuals to burns suffered in service.  
In short, there is no persuasive evidence of nexus between 
current burn scars and service.

G.  Abdominal Disability

Service medical records include notes of abdominal pain in 
October 1987 (the clinician 's assessment was a virus).  The 
appellant complained of stomach cramps and pain on three 
occasions in February 1997 and one occasion in April 1997, 
but there was no clinical assessment of any abnormality; the 
appellant was not on active service at that time.  The 
report of the appellant's retirement examination in October 
2003 reflects a finding that the abdomen and viscera was 
"normal" without further comment.

The appellant had a VA general medical examination in 
December 2003 during which he reported recurrent spasmodic 
epigastric pain, most recently three weeks previously; he 
stated that the episode lasted about 10 seconds, and that no 
etiology had been established.  The examiner found no 
abnormality of the abdomen on examination.  

As noted above, where, as here, there is no medical evidence 
establishing a current disability upon which to predicate a 
grant of service connection, there can be no valid claim for 
service connection.  See Gilpin, 155 F.3d at 1353 Brammer, 3 
Vet. App. at 225.  Significantly, neither the appellant nor 
his representative has presented, identified, or even 
alluded to the existence of any evidence even suggesting 
that the appellant currently has an abdominal disability 
that is medically related to service.

H.  All Disabilities

For the reasons cited above, the Board finds that service 
connection for low back pain, bilateral wrist disability 
(claimed as tendonitis), for eye twitching, for 
environmental exposure (to fumes, radiation, asbestos, and 
nuclear weapons), for pigmented lesion on the lumbar spine, 
for burn scars (on the back, left forearm, and pelvic area), 
and for an abdominal disability must be denied.

In reaching each such conclusion, the Board has considered 
the appellant's own assertions advanced in connection with 
the appeal.  However, as a layman without appropriate 
medical training and expertise, he is not competent to 
render a probative opinion on a medical matter-such as 
whether he currently actually has a claimed disability, or 
whether there is a medical relationship between a current 
disability and his military service.  See Bostain v. West , 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) (a layman is generally not capable of 
opining on matters requiring medical knowledge).  As such, 
his assertions in this regard have no probative value.  
Specific to the claim involving burn scars, the Board 
emphasizes, as noted above, that the veteran's assertions as 
to the existence of of nexus between current scars and in-
service burns are not supported by objective evidence of in-
service burns, and, thus, are not persuasive.

In tge The Board has also considered the applicability of 
the benefit-of-the-doubt doctrine.  However, in the absence 
of any competent and/or objective evidence to support each 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990). 


ORDER

An initial, compensable rating for hypertension is denied.

Service connection for low back pain is denied. 

Service connection for a bilateral wrist disability, claimed 
as tendonitis, is denied.

Service connection for eye twitching is denied.

Service connection for exposure to fumes, radiation, 
asbestos, and nuclear weapons is denied.

Service connection for a pigmented lesion on the lumbar 
spine is denied.

Service connection for burn scars on the back, left forearm, 
and pelvic area is denied.

Service connection for an abdominal disability is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


